  

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

MAMAMANCINI’S HOLDINGS, Inc.

 

Convertible Debenture

 

US$[●] Issue Date: May [●], 2015

 

This Convertible Debenture (the “Debenture”) is duly authorized and issued by
MamaMancini’s Holdings, Inc., a corporation incorporated under the laws of the
State of Nevada (the “Company”), having its principal place of business located
at 25 Branca Road, East Rutherford, NJ 07073. This Debenture is one of a series
of convertible debentures of the Company, of like tenor and kind, in the
aggregate principal amount of not more than $[●], being issued by the Company
contemporaneously with this Debenture (such debentures other than this Debenture
being hereinafter referred to as the “Other Debentures”).

 

FOR VALUE RECEIVED, the Company, promises to pay to the order of [●] located at
[●], and or its registered assigns (the “Payee” or the “Holder”), the principal
sum of [●]United States Dollars (US$[●]) (the “Principal Amount”) by July [●],
2016 (the “Maturity Date”) unless it is converted into Private Placement
Securities (as defined herein) after the Company undertakes the Qualified
Offering (as defined herein), and to pay interest on the Principal Amount at a
rate of eight percent (8%) per annum in one lump sum payable on the earlier to
occur of (i) Maturity Date and (ii) the date of the Qualified Offering (as
defined below). Such interest payment shall be made by the Company, at its
election, in the form of either (i) cash or (ii) common stock of the Company as
determined by VWAP (as defined below) for the last five trading days preceding
the date on which such interest payment was due. “VWAP” means, for any date, the
volume-weighted average price of the Common Stock on the Principal Market for a
particular Trading Day or set of Trading Days, as the case may be, as reported
by Bloomberg. “Trading Day” means any day during which the principal market on
which the Common Stock is traded (the “Principal Market”) shall be open for
business.

 

 

 

 

This Debenture is subject to the following provisions:

 

A. “Business Days” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

B. “Private Placement Securities” means those certain securities to be issued by
the Company to investors in a Qualified Offering.

 

C. “Qualified Offering” means one or more private placement offerings by the
Company pursuant to Regulation D under the Securities Act, pursuant to which the
Company receives aggregate gross proceeds of at least One Million United States
Dollars (US$1,000,000), including the amounts of the Debenture and the Other
Debentures, in consideration of the purchase of Private Placement Securities.

 

1. Voluntary Conversion. At any time between the original Issue Date and the
Maturity Date unless previously repaid by the Company or converted into Private
Placement Securities pursuant to Section 2 herein, this Debenture may be
converted into shares of the Company’s common stock in whole or in part (subject
to any limitations on conversion), at the Conversion Price (as hereinafter
defined). In the case of conversion into Private Placement Securities, the
Holder shall have the right to convert this Debenture into shares of the
Company’s common stock until 5:00 p.m., New York time, three (3) Business Days
following the Holder’s receipt of the Offering Notice (as hereinafter defined).
The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Exhibit A (a “Notice of Conversion”),
specifying therein the Principal Amount and interest of this Debenture to be
converted and the date on which such conversion is to be effected (a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Debenture to the Company unless the entire Principal
Amount of this Debenture plus all accrued and unpaid interest thereon has been
so converted. Conversions hereunder shall have the effect of lowering the
outstanding Principal Amount of this Debenture in an amount equal to the
applicable conversion amount. The Company shall maintain records showing the
Principal Amount converted and the date of such conversions. The Holder and any
assignee, by acceptance of this Debenture, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted Principal Amount of this Debenture may be
less than the amount stated on the face hereof.

 

A. Conversion Price. On any Conversion Date, the Debenture is convertible into
shares of the Company’s common stock (the “Conversion Shares”) at a conversion
price of US$1.50 per share, subject to adjustment (the “Conversion Price”).

 

B. Mechanism of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Conversion Shares issuable upon a conversion hereunder shall be equal to the
quotient obtained by dividing the outstanding principal amount of this Debenture
(or any portion thereof) to be converted by the Conversion Price.

 

2

 

 

ii. Delivery of Certificate Upon Conversion. In the event of any conversion of
this Debenture in accordance with and subject to the terms and conditions
hereof, (i) certificates for the Conversion Shares shall be dated as of the
Conversion Date and delivered to the Holder hereof within a reasonable time, not
exceeding five (5) Business Days after any Conversion Date, or, (ii) at the
request of the Holder, shares shall be issued and delivered to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent Commission System (“DWAC”) within a reasonable time, not exceeding five
(5) Business Days after such conversion. The Holder hereof shall be deemed for
all purpose to be the holder of the Conversion Shares so purchased as of the
date of such conversion. If certificated shares are issued, the Company will
deliver or cause to be delivered to the Holder a certificate or certificates
representing the number of Conversion Shares or being acquired upon the
conversion of this Debenture. Notwithstanding the foregoing to the contrary, the
Company or its transfer agent shall only be obligated to issue and deliver the
shares to DTC on a holder’s behalf via DWAC provided that (a) such exercise is
in connection with a registration statement under the Securities Act providing
for the resale of Conversion Shares or the Conversion Shares are otherwise
exempt from registration and may be issued without a restrictive legend and (b)
the Holder and its transfer agent are participating in DTC through the DWAC
system. The Holder shall deliver this original Debenture, or an indemnification
undertaking with respect to such Debenture in the case of its loss, theft or
destruction, at such time that this Debenture is fully exercised.

 

iii. Failure to Deliver Certificate. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
Holder by the tenth (10th) Business Day after a Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return the certificates
representing the principal amount of this Debenture tendered for conversion.

 

iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued Conversion Shares solely for the purpose of issuance upon any
conversion of this Debenture and payment of interest on this Debenture each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holder, not less than 100% of the
Conversion Shares as shall be issuable upon the conversion of the Principal
Amount and payment of interest hereunder. The Company covenants that all
Conversion Shares that shall be so issuable shall, upon issue, be duly and
validly authorized, issued, and fully paid, nonassessible.

 

v. Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of Conversion
Shares, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing bid price of the Company’s
commons stock as quoted by Bloomberg on the day prior to the Company’s receipt
of the Conversion Notice. If the Company elects not, or is unable, to make such
cash payment, the Holder shall be entitled to receive, in lieu of the financial
fraction of a share, one whole Conversion Share.

 

3

 

 

vi. Transfer Taxes. The issuance of certificates for Conversion Share upon
conversion of this Debenture shall be made without charge to the Holder hereof
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Debenture so converted and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

2. Mandatory Conversion upon the Subsequent Qualified Offering.

 

A. Mechanism of Conversion.

 

i. If the Company proposes to consummate the Qualified Offering prior to the
Maturity Date, the Company will deliver to the Holder a notice (the “Offering
Notice”), stating the price and other terms and conditions thereof not later
than five (5) Business Days prior to the closing date of the Qualified Offering.

 

ii. Upon the closing of the Qualified Offering, or on such earlier date as may
be agreed to by the Holder, the outstanding principal amount of, and all accrued
but unpaid interest on, this Debenture will automatically be converted into
Private Placement Securities on a dollar-for-dollar basis (the “Automatic
Conversion”). For the avoidance of doubt and for purpose of example, if the
Qualified Offering consists of common stock issued to investors at $1.00 per
share, then, at the closing of the Qualified Offering or (on such earlier date
as may be agreed to by the Holder), this Debenture shall automatically be
converted into such number of shares of the Company’s Common Stock as is equal
to the quotient obtained by dividing the outstanding principal amount of this
Debenture, and all accrued but unpaid interest thereon, by $1.00, all on the
same terms and conditions and in the same form as provided in the offering
documentation governing the Qualified Offering.

 

B. Registration Rights. In the event that the Debenture is converted into the
Private Placement Securities, the Holder shall have the same registration rights
with respect to the Private Placement Securities received on Automatic
Conversion as investors in the Qualified Offering.

 

3. Adjustment of Conversion Price. The Conversion Price shall be subject to
adjustment from time to time as set forth in this Section 3. The Company shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 3 in accordance with the notice provisions set forth in
Section 7D. If at any time the Company shall:

 

A. make or issue or set a record date for the holders of common stock for the
purpose of entitling them to receive a dividend payable in, or other
distribution of, common stock,

 

4

 

 

B. subdivide its outstanding common stock into a larger number of common stock,
or

 

C. combine its outstanding common stock into a smaller number of common stock,

 

then (1) the number of Conversion Shares for which this Debenture is convertible
immediately after the occurrence of any such event shall be adjusted to equal
the number of Conversion Shares which a record holder of the same number of
Conversion Shares for which this Debenture is exercisable immediately prior to
the occurrence of such event would own or be entitled to receive after the
happening of such event, and (2) the Conversion Price then in effect shall be
adjusted to equal (A) the Conversion Price then in effect multiplied by the
number of Conversion Shares for which this Debenture is exercisable immediately
prior to the adjustment divided by (B) the number of Conversion Shares for which
this Debenture is exercisable immediately after such adjustment.

 

4. Adjustment Upon Share Issuance.

 

A. Issuance of Common Stock. Until this Debenture is paid or converted in full,
if the Company shall issue or sell, or is, in accordance with Sections 4B or
Section 4C deemed to have issued or sold, any Common Stock, except for Excepted
Issuances (as defined in Section 4E below), prior to the conversion or payment
of the principal and interest of this Debenture in full for a consideration less
than the Conversion Price that would be in effect at the time of such issuance,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to the price determined by dividing (a) an amount equal to the
sum of (i) the number of shares of Common Stock outstanding immediately prior to
such issue or sale multiplied by the then existing Conversion Price and (ii) the
consideration, if any, received by the Corporation upon such issue or sale, by
(b) the total number of shares of Common Stock outstanding immediately after
such issue or sale. Notwithstanding the foregoing, the Conversion Price shall
not be reduced at such time if the amount of such reduction would be an amount
less than $.01, but any such amount shall be carried forward and the reduction
with respect thereto made at the time of and together with any subsequent
reduction which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $.01 or more. Common Stock issued or issuable
by the Company for no consideration will be deemed issuable or to have been
issued for $0.00001 per share of Common Stock.

 

5

 

 

B. Issuance of Rights or Options. In case at any time before this Debenture is
paid or converted in full, the Company shall in any manner grant (whether
directly or by assumption in a merger or otherwise) any warrants or other rights
to subscribe for or to purchase, or any options for the purchase of, Common
Stock or any stock or security convertible into or exchangeable for Common Stock
(such warrants, rights or options being called “Options” and such convertible or
exchangeable stock or securities being called “Convertible Securities”), whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (a) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such Options, plus the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options,
plus, in the case of such Options which relate to Convertible Securities, the
minimum aggregate amount of additional consideration, if any, payable upon the
issue or sale of such Convertible Securities and upon the conversion or exchange
thereof, by (b) the total maximum number of shares of Common Stock issuable upon
the exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Conversion Price in effect immediately prior to the time of the
granting of such Options, then the total maximum number of shares of Common
Stock issuable upon the exercise of such Options or upon conversion or exchange
of the total maximum amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding. Except
as otherwise provided in Section 4D, no adjustment of the Conversion Price shall
be made upon the actual issue of such Common Stock or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such Common
Stock upon conversion or exchange of such Convertible Securities.

 

C. Issuance of Convertible Securities. In case at any time after the Closing
Date the Company shall in any manner issue (whether directly or by assumption in
a merger or otherwise) or sell any Convertible Securities, whether or not the
rights to exchange or convert any such Convertible Securities are immediately
exercisable, and the price per share for which Common Stock is issuable upon
such conversion or exchange (determined by dividing (a) the total amount
received or receivable by the Company as consideration for the issue or sale of
such Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (b) the total maximum number of shares of Common Stock issuable upon
the conversion or exchange of all such Convertible Securities) shall be less
than the Conversion Price in effect immediately prior to the time of such issue
or sale, then the total maximum number of shares of Common Stock issuable upon
conversion or exchange of all such Convertible Securities shall be deemed to
have been issued for such price per share as of the date of the issue or sale of
such Convertible Securities and thereafter shall be deemed to be outstanding,
provided that (i) except as otherwise provided in Section 4D, no adjustment of
the Conversion Price shall be made upon the actual issue of such Common Stock
upon conversion or exchange of such Convertible Securities and (ii) if any such
issue or sale of such Convertible Securities is made upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Conversion Price have been or are to be made pursuant to other provisions of
this Section 4, no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.

 

6

 

 

D. Change in Option Price or Conversion Rate. Upon the happening of any of the
following events, namely, if the purchase price provided for in any Option
referred to in Section 4B, the additional consideration, if any, payable upon
the conversion or exchange of any Convertible Securities referred to in Section
4B or 4C, or the rate at which Convertible Securities referred to in Section 4B
or 4C are convertible into or exchangeable for Common Stock shall change at any
time (including but not limited to changes under or by reason of provisions
designed to protect against dilution), the Conversion Price in effect at the
time of such event shall forthwith be readjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold, but only if as a result of such adjustment
the Conversion Price then in effect hereunder is thereby reduced; and on the
expiration or termination of any such Option or any such right to convert or
exchange such Convertible Securities, the Conversion Price then in effect
hereunder shall forthwith be increased to the Conversion Price which would have
been in effect at the time of such expiration or termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination, never been issued.

 

E. Excepted Issuances. “Excepted Issuances” means: (i) the Company’s issuance of
Common Stock in full or partial consideration in connection with a strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity, so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements, so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to employee stock option plans, (iv) securities upon
the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date hereof and (v) issuance of Common Stock as a result of
the conversion of this Debenture.

 

5. Holder’s Representations and Warranties. The Holder represents and warrants
that:

 

A. Restrictions on Transfer or Resale. The Holder understands that (i) the
Debenture, any Conversion Shares upon conversion of the Debenture, and the
Private Placement Securities are not being registered under the Securities Act
of 1933 or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) the Debenture, any Conversion Shares or the
Private Placement Securities are subsequently registered thereunder, or (B)
Holder shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; and (ii) neither the Company nor any other party is under any
obligation to register the Debenture or the Conversion Shares under the 1933 Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder, provided however that Holders shall have the same
registration rights with respect to the Private Placement Debenture as investors
in the Qualified Offering in the event that the Debentures are converted into
the Private Placement Securities in the Qualified Offering; (iii) Holder is
acquiring the Debenture, the Conversion Shares and the Private Placement
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act, and (iv) Holder does not
presently have any agreement or understanding, directly or indirectly, with any
party to distribute any of the securities.

 



7

 

 

B. Accredited Investor Status. Holder is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

 

C. Reliance on Exemptions. The Holder understands that the Debenture, any
Conversion Shares upon voluntary conversion, and any Private Placement
Securities acquired in the Qualified Offering are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of Holder to acquire the securities.

 

D. Information. Holder and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the securities that have been
requested by Holder. Holder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by Holder or its advisors, if any,
or its representatives shall modify, amend or affect Holder’s right to rely on
the Company’s representations and warranties contained herein. Holder
understands that its investment in the Debenture, any Conversion Shares upon
voluntary conversion and any Private Placement Securities acquired in the
Qualified Offering involve a high degree of risk and is able to afford a
complete loss of such investment. Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the securities.

 

E. No Governmental Review. Holder understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the securities or the fairness or
suitability of the investment in the securities nor have such authorities passed
upon or endorsed the merits of the offering of the securities.

 

F. Legend. This Debenture, all certificates representing Conversion Shares upon
voluntary conversion and the Private Placement Securities acquired in the
Qualified Offering shall be stamped or imprinted with a legend in substantially
the following form:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144 A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

8

 

 

6. Events of Default

 

A. The term “Event of Default” shall mean any of the events set forth in this
Section 5A (the term “Company” for this purpose shall include all subsidiaries
of the Company):

 

i. Non-Payment of Obligations. The Company shall default in the payment of the
Principal Amount of, or accrued but unpaid interest on, this Debenture as and
when the same shall become due and payable, whether by acceleration or
otherwise.

 

ii. Non-Performance of Covenants. Other than a default under Section 6(A)(i),
the Company shall default in the due observance or performance of any covenant
set forth herein, which default shall continue uncured for thirty (30) days
after notice thereof; provided, however, that an Event of Default for failure to
comply with Section 1(B)(iii) shall occur upon expiration of the ten-day period
set forth in that Section.

 

iii. Bankruptcy, Insolvency, etc. The Company shall:

 

(a) admit in writing its inability to pay its debts as they become due;

 

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;

 

(c) in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property and that is not
dismissed within sixty days;

 

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding is consented to or acquiesced in by the Company or results in the
entry of an order for relief; or

 

(e) take any corporate or other action authorizing any of the foregoing.

 

iv. Business Combination, Sale of Assets, Etc. The Company shall consummate any
merger, consolidation or other business combination to which it is not the
surviving entity, or shall sell all or substantially all of its assets, or shall
undergo a change in control or shall enter into any agreement to do any of the
foregoing.

 

9

 

 

B. Action if Bankruptcy. If any Event of Default described in clauses (iii)(a)
through (e) of Section 6A shall occur, the Principal Amount of this Debenture,
all accrued but unpaid interest thereon, and all other obligations hereunder
shall automatically be and become immediately due and payable, without notice or
demand.

 

C. Action if Other Event of Default. If any Event of Default, other than any
Event of Default described in clauses (iii)(a) through (e) of Section 6A, shall
occur for any reason, whether voluntary or involuntary, the Holder may, upon
expiration of any stated grace period and upon written notice to the Company,
declare all or any portion of the outstanding principal amount of the Debenture
and all accrued but interest thereon, to be due and payable and any or all other
obligations hereunder to be due and payable, whereupon the full unpaid principal
amount hereof, and any and all other such obligations which shall be so declared
due and payable shall be and become immediately due and payable, without further
notice, demand, or presentment.

 

7. Miscellaneous.

 

A. Parties in Interest. All covenants, agreements and undertakings in this
Debenture binding upon the Company or the Holder shall bind and inure to the
benefit of the successors and permitted assigns of the Company and the Holder,
respectively, whether so expressed or not.

 

B. Disputes. This Debenture shall be governed by the laws of the State of New
Jersey as applied to contracts entered into and to be performed entirely within
the State of New Jersey, without regard to any principles of conflicts of law.
Each of the parties hereby irrevocably consents and agrees that any legal or
equitable action or proceeding arising under or in connection with this
Debenture shall be brought in the federal or state courts located in the County
of Middlesex in the State of New Jersey, and by execution and delivery of this
Debenture, irrevocably submits to and accepts the jurisdiction of said courts,
waives any defense that such court is not a convenient forum, and consent to any
service of process method permitted by law.

 

C. Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.

 

10

 

 

D. Notices. Any notice pursuant to this Debenture to be given or made (i) by the
Holder to or upon the Company or (ii) by the Company to or upon the Holder,
shall be sufficiently given or made if sent by certified or registered mail,
postage prepaid, addressed (until another address is sent by the Company or the
Holder to the other party) as follows:

 

To the Company: MamaMancini’s Holdings, Inc.   25 Branca Road   East Rutherford,
NJ 07073   Attn: Carl Wolf, Chief Executive Officer     With a copy to: Lucosky
Brookman LLP   101 Wood Avenue South, 5th Floor   Woodbridge, NJ 08830   Attn:
Joseph M. Lucosky     To the Holder: [●]   [●]   [●]   Attn: [●]

 

E. No Waiver. No delay in exercising any right hereunder shall be deemed a
waiver thereof, and no waiver shall be deemed to have any application to any
future default or exercise of rights hereunder.

 

F. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Debenture, but this Debenture shall be construed as if such unenforceable
provision had never been contained herein.

 

[signature page follows]

 

11

 

 

IN WITNESS WHEREOF, this Debenture has been executed and delivered on the date
specified above.

 

  MAMAMANCINI’S HOLDINGS, INC.         By:     Name: Carl Wolf   Title: Chief
Executive Officer             [●], an individual

 

12

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert all or a portion of the principal
amount of that certain Convertible Debenture, dated May [●], 2015 (the
“Debenture”), issued by MamaMancini’s Holdings, Inc., a Nevada corporation (the
“Company”), in favor of the undersigned, due on July [●], 2016, and all accrued
but unpaid interest thereon, unless previously repaid by the Company or
converted into Private Placement Securities as provided in the Debenture (the
“Conversion Shares”). If the Conversion Shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the undersigned for any conversion, except for such transfer
taxes, if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Conversion Shares.

 

Conversion calculations:

 

Date to Effect Conversion: ___________________________________________________

 

Principal Amount of Debenture to be Converted: _________________________________

 

Accrued but Unpaid Interest to Date of Conversion:
_________________________________

 

Number of Conversion Shares to be issued:
_______________________________________

 



  Signature:           Name:           Address:              

 



13

 

 

